Case 1:15-cv-06549-CM-RWL Document 274 Filed 08/01/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: __
x DATE FILED: (.-(° 14
SERGEANTS BENEVOLENT ASSOCIATION : ———— .
HEALTH & WELFARE FUND, ET. Al., 15-cv-6549 (CM) (RWL)
Plaintiff, : ORDER

- against -
ACTAVIS, PLC, ET AL.,

Defendants. :
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On July 31, 2019, the Court held a case management conference to discuss
various scheduling and discovery issues raised by the parties in their recent submissions.
(Dkt. 273.) For the reasons stated on the record, the Court ORDERS:

1. The parties’ request to stay the case pending the outcome of trial in the direct
purchaser action is denied. Discovery shall proceed.

2. By August 30, 2019, Plaintiffs shall provide Defendants with a proposed amended
complaint. The parties will meet and confer to resolve any issues associated with
the proposed amended complaint, and raise any disputes with the Court by letter
motion.

3. Defendants may proceed with two additional depositions of Plaintiffs’ employees.

4. Expert depositions shall not be limited to four hours.
Case 1:15-cv-06549-CM-RWL Document 274 Filed 08/01/19 Page 2 of 2

SO ORDERED.

Le

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: August 1, 2019
New York, New York

Copies transmitted to all counsel of record.
